



EXHIBIT 10.1
 


PERFORMANCE SHARE UNIT AWARD AGREEMENT
Helix Energy Solutions Group, Inc.
2005 Long-Term Incentive Plan
(As Amended and Restated Effective January 1, 2017)


This Performance Share Unit Award Agreement (the “Agreement”) is made by and
between Helix Energy Solutions Group, Inc. (the “Company” or “Helix”) and
___________________(the “Employee”) effective as of January __, 2019 (“Grant
Date”), pursuant to the Helix Energy Solutions Group, Inc. 2005 Long-Term
Incentive Plan (As Amended and Restated Effective January 1, 2017) (the “Plan”),
which is incorporated by reference herein in its entirety.


WHEREAS, the Company desires to grant to the Employee the performance share
units specified herein (the “Units”), subject to the terms and conditions of the
Plan and the terms and conditions of this Agreement; and


WHEREAS, the Employee desires to be granted the Units subject to the terms and
conditions of this Agreement and the Plan;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.The Plan. The Plan, a copy of which has been made available to the Employee,
is incorporated by reference and made a part of this Agreement as if fully set
forth herein. This Agreement uses a number of defined terms that are defined in
the Plan or in the body of this Agreement. These defined terms are capitalized
wherever they are used.


2.
Award.



(a)The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has awarded to the Employee, and on the Grant Date, the Company
hereby grants to the Employee, _____ Units, which constitute Restricted Stock
Units under the Plan and which are subject to the terms and conditions of this
Agreement and the Plan. The Employee has the opportunity to earn up to 200% of
the _____ Units granted hereby based upon the performance criteria described in
Section 2(c).


(b)Depending on the Company’s achievement of the performance goals specified in
Section 2(c) during the three-year period beginning January 1, 2019 and ending
December 31, 2021 (the “Performance Period”), the Employee shall be entitled to
a payment equal to the value of the Units determined pursuant to Section 2(d)
if, except as otherwise provided in Section 3, the Employee remains actively
employed with the Company and/or its Affiliate(s) through the end of the
Performance Period.


(c)The amount paid with respect to the Units shall be based upon the Company’s
Total Shareholder Return (“TSR”) relative to the TSR of the Company’s “Peer
Group” listed on Schedule A attached hereto, and shall be equal to the product
of the Units awarded (as described in Section 2(a)) multiplied by the Adjustment
Factor. The TSR of the Company and of the Peer Group shall be calculated and
certified by the Committee. The percentile ranking of the Company’s TSR as
compared


1

--------------------------------------------------------------------------------





to the TSR of each entity in the Peer Group shall determine the Adjustment
Factor using the chart below. The Adjustment Factor for performance rankings
between points on this chart shall be determined by linear interpolation between
the values listed. In no event shall the Adjustment Factor exceed 200%. If the
performance ranking is below the 30th percentile, the Adjustment Factor shall be
zero:


Helix’s Performance Ranking
Adjustment Factor
90th percentile or above
200%
70th percentile
150%
50th percentile (“Target”)
100%
30th percentile
50%
Below 30th percentile
0%



“Total Shareholder Return” or “TSR” = (Ending Stock Price - Beginning Stock
Price + Dividends, if any, paid over the Performance Period)/Beginning Stock
Price.


Ending and Beginning Stock Price = the average Stock Price for the 20 trading
days prior to the ending and beginning dates of the Performance Period.


Stock Price = the closing price for the day as reported on the applicable
exchange or market.


TSR of the Company or any member of the Peer Group shall be equitably adjusted
to reflect any spin off, stock split, reverse stock split, stock dividend,
recapitalization, or reclassification or other similar change in the number of
outstanding shares of common stock.


(d)The amount payable to the Employee pursuant to this Agreement, if any, in
respect of the Units earned shall be paid in shares of Stock of the Company with
one share of Stock to be issued for each Unit earned. Any Units payable to the
Employee shall be calculated by multiplying the number of Units awarded to the
Employee by the Adjustment Factor set forth above for the level of achievement
of the performance criteria set forth in Section 2(c). By way of example, if the
Company’s TSR was at the 80th percentile, 175% of the Units would be payable to
the Employee.


(e)Except as provided in Section 3(b), payment of amounts due shall be made on
the March 15 immediately following the end of the Performance Period.


3.
Early Termination; Change of Control.



(a)In the event of the Employee’s termination of employment prior to the end of
the Performance Period due to (i) death, (ii) disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)
(“Disability”), or (iii) Retirement (as hereinafter defined), the Employee shall
vest in a number of Units determined by multiplying the number of Units granted
by a fraction, the numerator of which is the number of full months between the
beginning of the Performance Period and the date of termination due to death,
Disability or Retirement and the denominator of which is thirty-six (36). The
Committee shall determine the number of Units vested and the amount to be paid
to the Employee or his or her estate in accordance with Section 2(e) based on
the TSR performance for the entire Performance Period. As used herein,
“Retirement” is defined as the voluntary termination of employment at or after
age 55 with at least five years of service and the Employee not, at any time on
or before the date that is two years following termination of


2

--------------------------------------------------------------------------------





employment, accepting employment with, acquiring a 5% or more equity or
participation interest in, serving as a consultant, advisor, director or agent
of, directly or indirectly soliciting or recruiting any employee of the Company
who was employed at any time during Employee’s service with the Company, or
otherwise assisting in any other capacity or manner any company or enterprise
that is directly or indirectly in competition with or acting against the
interests of the Company or any of its lines of business, except for any service
or assistance that is provided at the request or with the written permission of
the Company. Any accelerated vesting pursuant to this Section 3(a) (i) due to
the Employee’s Retirement shall not affect the time of payment under this
Agreement.


(b)In the event of a Change of Control during the Performance Period, the
Employee shall vest in all of the Units granted to the Employee under this
Agreement. The amount paid with respect to the Units will be determined based on
the TSR performance criteria as set forth in Section 2(c); however, the Total
Shareholder Return of the Company and the Peer Group will be determined over an
adjusted performance period, defined as the period beginning on the original
beginning date of the Performance Period and ending on the effective date of the
Change of Control. If the award is payable in cash, the cash value payable shall
be determined by multiplying the number of Units payable by the Fair Market
Value of a share of Stock on the date of the Change of Control. Payment shall be
made to the Employee upon the date of the Change of Control. Notwithstanding the
foregoing, if the Change of Control does not qualify as a “change in control
event” under Department of Treasury Regulation section 1.409A-3(i)(5)(i), then
payment shall be made at the time specified in Section 2(e).


(c)The Units may also vest under circumstances provided in any employment
agreement between the Employee and the Company or other severance arrangements
established by the Company. If the Employee is a party to an employment and/or
severance agreement with the Company or a participant in a severance plan of the
Company that provides for accelerated vesting of restricted stock units that
were scheduled to vest within a specified period, the Units will be treated as
scheduled to vest within such specified period if the Performance Period for
such Units is scheduled to end within such specified period and the Company’s
TSR for the Performance Period results in a payout for the Units in accordance
with the criteria set forth in Section 2(c). By way of example, if an Employee’s
employment is terminated by the Company under circumstances that would entitle
the Employee to the acceleration of vesting of restricted stock units that are
scheduled to vest within the next twelve months, the Employee would receive a
payout for those Units in accordance with the terms of this Agreement based on
the Company’s TSR for the Performance Period. Any accelerated vesting pursuant
to this Section 3(c) shall not affect the time of payment under this Agreement.


4.Tax Withholding. To the extent that the receipt or payout of the Units results
in income to the Employee for federal, state or local income or employment tax
purposes with respect to which the Company or any of its Affiliates has a
withholding obligation, if the payment is in cash the Company or the Affiliate,
as applicable, shall withhold all applicable tax from any cash payable for the
Units, or if payment is in shares of Stock of the Company, you shall deliver to
the Company at the time of receipt such amount of money as the Company may
require to meet its or its Affiliate’s obligation under applicable tax laws or
regulations, and if you fail to do so, the Company is authorized to withhold
from any shares issued under this Agreement sufficient to satisfy the
withholding obligation based on the last per share sales price of the Company’s
common stock for the trading day immediately preceding the date that the
withholding obligation arises.


3

--------------------------------------------------------------------------------





5.Employment Relationship. For purposes of this Agreement, the Employee shall be
considered to be in the employment of the Company and its Affiliates as long as
the Employee has an employment relationship with the Company and its Affiliates.
The Committee shall determine any questions as to whether and when there has
been a termination of such employment relationship, and the cause of such
termination, under the Plan and the Committee’s determination shall be final and
binding on all persons.


6.Not an Employment Agreement. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Employee and the Company and its
Affiliates or guarantee the right to remain employed by the Company and its
Affiliates for any specified term.


7.Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Employee at the Employee’s address indicated
beneath the Employee’s signature on the execution page of this Agreement, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth.
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.


8.Amendment and Waiver. This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Employee. Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions. Any waiver granted by the
Company shall be effective only if executed and delivered by a duly authorized
executive officer of the Company other than the Employee. The failure of any
party at any time or times to require performance of any provisions hereof shall
in no manner effect the right to enforce the same. No waiver by any party of any
term or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.


9.Governing Law and Severability. This Agreement shall be governed by the laws
of the State of Texas, without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.


10.Successors and Assigns. This Agreement shall bind, be enforceable by and
inure to the benefit of the Company and its successors and assigns, and subject
to Section 3(a), to the Employee, the Employee’s permitted assigns, executors,
administrators, agents, legal and personal representatives.


11.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.


4

--------------------------------------------------------------------------------





12.Section 409A. This Agreement shall be construed and interpreted to be exempt
from or to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and any regulations or other guidance promulgated thereunder (“Section
409A”). Neither the Company nor the members of the Committee shall be liable for
any determination or action taken or made with respect to this Agreement or the
Units granted thereunder.


13.Non-Transferability. Neither this Agreement nor the rights of Employee
hereunder shall be transferable by the Employee during his or her life other
than by will or pursuant to applicable laws of descent and distribution, subject
to Section 3(a) herein. No rights or privileges of the Employee in connection
herewith shall be transferred, assigned, pledged or hypothecated by Employee or
by any other person in any way, whether by operation of law, or otherwise, and
shall not be subject to execution, attachment, garnishment or similar process.
In the event of any such occurrence, this Agreement shall automatically be
terminated and shall thereafter be null and void.


14.Entire Agreement. The Plan and this Agreement contain the entire agreement
between the parties with respect to the subject matter contained herein and may
not be modified, except as provided herein or in the Plan or as it may be
amended from time to time by a written document signed by each of the parties
hereto. Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.


15.Unsecured Promise to Pay. The Company’s obligation under the Plan and this
Agreement is an unsecured and unfunded promise to pay benefits that may be
earned in the future. The Company shall have no obligation to set aside, earmark
or invest any fund or money with which to pay its obligations under this
Agreement. The Employee or any successor in interest shall be and remain a
general creditor of the Company in the same manner as any other creditor having
a general claim for matured and unpaid compensation.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized representative, and the Employee has executed this
Agreement, all effective as of the date first above written.
 
 
 
HELIX ENERGY SOLUTIONS GROUP, INC. 
 
 
 
 
By: 
/s/ Owen Kratz                                   
 
 
 
 
Owen Kratz
President and Chief Executive Officer 
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
                                                                         
 
 
 
Name:
Address:



5

--------------------------------------------------------------------------------





Schedule A






PEER GROUP COMPANIES




[LIST TO BE INSERTED]














If any Peer Group company files for or is the subject of any bankruptcy,
insolvency, or liquidation proceeding during the Performance Period, such Peer
Group company will remain in the Peer Group positioned below the lowest
performing member of the Peer Group in chronological order by bankruptcy,
insolvency, or liquidation date.


If a Peer Group company’s TSR shall cease to be available by reason of a
business combination, acquisition, merger or similar transformative event, the
Committee shall exclude that company from the Peer Group and at the Committee’s
discretion, the Committee may select a substitute Peer Group company for the
excluded company.


Once a company is removed from the Peer Group as described above, that company
shall be treated as having been removed from the Peer Group for the entire
Performance Period and if applicable, a substitute Peer Group company shall be
treated as included in the Peer Group for the entire Performance Period.




6